Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation reading as follows:
(1) That the merchandise covered by the appeal to reappraisement herein, consists of footwear imported from Japan, and that such articles are identified in Schedule A, attached hereto and made a part hereof;
(2) That export value, as defined in section 402a (d) of the Tariff Act of 1930, is the proper basis of value for the merchandise herein;
(3) That such statutory export value for the merchandise covered by the appeal for reappraisement herein, is the invoiced unit price, ex-factory, net packing included;
(4) That there is no higher foreign value for the herein merchandise.
On the agreed facts, I find export value, as defined in section 402a (d), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the articles identified in schedule “A,” attached hereto, and that such value is the invoiced unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
*561Schedule A
The manufacturer and seller of the merchandise herein is:
Hayakawa Rubber Co., Ltd. Fukuyama, Japan
R59/15115 (Export Date: October 11, 1958)
Baltimore Collector’s No. 5810
Baltimore Entry No. 5836 (Dec. 1, 1958)
Rubber shoes — Sponge Sandals (Zori)
SR-0138 — children’s sizes — 64 dozen pair invoiced at US $1.65 per dozen paid, ex-factory, net, packed
SR-0139 — ladies sizes — 300 dozen paid — invoiced at US $2.40 per dozen pair, ex-factory, net, packed
SRr-0140 — men’s sizes — 60 dozen pair — invoiced at US $2.60 per dozen pair, ex-factory, net, packed